DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment 

2.	Preliminary amendment filed on 5/27/20 has been entered.  	
Information Disclosure Statement

3.	  The information disclosure statement (IDS) submitted on 5/27/20, 11/12/20 the information disclosure statement was considered by initialing the PTO Form 1449.
Drawings
4.	The Examiner has approved drawings filed on 5/27/20.
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 
6- 195116 A (Matsushita electric ind co ltd, Listed in IDS filed on 11/12/20) in view of JP 2004179299 A (Fuji Machine MFG, Listed in IDS filed on 5/27/20).
As to claim 1, 5116 discloses an  electronic component mounting orientation checking system for checking a mounting orientation of an electronic component to be mounted on a circuit board according to a production program before starting a production ( see para 0005), the system comprising: 
a display device configured to display an image of the mounting area imaged by the camera (see para 0008);
 an electronic component imaginary mounted state drawing section configured to display an imaginary mounted state of the electronic component to be mounted according to the production program with a representation of the electronic component being superimposed on the image of the mounting area on the display device ( see para 0009) ; and 
an editing function section configured to edit the production program so that the mounting orientation of the electronic component matches an orientation of the pad pattern, in a case where the mounting orientation of the electronic component designated in the production program does not match the orientation of the pad pattern in the mounting area when an operator looks at the imaginary mounted state of the electronic component displayed on the display device with the representation of the 
5116 does not teach the image of a mounting area including a pad pattern on the circuit board on which the electronic component is to be mounted is taken by a camera. 
JP 2004-179299 discloses component mounting data creation device. The system comprises of: 
a camera configured to image a mounting area including a pad pattern on the circuit board on which the electronic component is to be mounted (  fig 1, image scanner 12 for  imaging ( scanning)  a circuit board and capturing the board imaging data , see para 0016, 0017).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to have modified  5116 to include  image of a mounting area including a pad pattern on the circuit board on which the electronic component is to be mounted is taken by a camera  by the teaching of  9299  in order  correct the coordinates and /or angle of the selected component and superimposed on 
As to claim 2, 5116 discloses the electronic component mounting orientation checking system according to claim 1, wherein the electronic component mounting orientation checking system is equipped on an electronic component mounter, and the camera is a mark imaging camera configured to image a reference position mark of the circuit board (fig 1, see para 12, note the mark indicates the mounting direction of the component moves in a counter clockwise direction).  
As to claim 3, 5116 discloses the electronic component mounting orientation checking system according to claim 1, wherein the electronic component imaginary mounted state drawing section displays a terminal specifying the mounting orientation of the electronic component among multiple terminals of the electronic component with any one of a character, a symbol, a mark, and a color distinguishable from other terminals, as the component mounting orientation indicating portion (see para 16).
As to claim 4, 9299 discloses the electronic component mounting orientation checking system according to claim 1, wherein the editing function section further has a function of editing the production program so that a mounting position of the electronic component matches a position of the pad pattern, when the operator looks at a positional deviation of the pad pattern of the mounting area with respect to the imaginary mounted state of the electronic component displayed on the display device ( fig 3, 4, see para 22 25).
Regarding claim 5, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 1.
				Other prior art cited 
7. 	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  US. Patent Number: 5526974, US PGPUB NO. 20150146005 A1, 20020177335 A1, 20060186180 A1.


















Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is (571)272-7446.  The examiner can normally be reached on M- F 8 am -5.00 pm Flex. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sheela C Chawan/
Primary Examiner, Art Unit 2669